Citation Nr: 1723373	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, nervousness, panic attacks, insomnia, and nightmares.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1971 and from December 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the claim for service connection is necessary prior to appellate review.

There are outstanding service treatment records and private treatment records.  Specifically, the Veteran underwent a psychiatric evaluation in May 1971, upon his exit from the Army.  In the May 1971 examination, the psychiatrist stated that the Veteran's past medical history revealed no indication of a psychiatric disorder.  Absent from the record; however, is the Veteran's prior service treatment records or an entrance examination, which the psychiatrist referred.  Further development to obtain those records is in order.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Moreover, a letter from Dr. R.K. dated January 29, 1981, indicated that the Veteran was under his treatment from December 1974 to February 1975 and from July 1978 to August 1978, also from October 1980 to November 1980.  However, the medical records of the Veteran's treatment with Dr. R.K. are not associated with the Veteran's claims file.  As these medical records could potentially support the Veteran's claims, these records should be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, in August 2016, the Veteran underwent a VA outpatient psychodiagnostic assessment.  According to the report, the physician summarized that the Veteran's reported symptoms of anxiety, depression, and PTSD are congruent with his profile on the self-reported inventories of his personality and psychopathology.  The physician stated that it is likely that the Veteran's current condition stem from adapted paranoia from his childhood and were supported further by traumatic and racially infused events in the military.  The physician evaluated the Veteran to determine his psychiatric disorder and recommend treatment.  Review of the electronic claims file shows that the Veteran has not been afforded a VA examination in order to determine the etiology of his acquired psychiatric disorder.  Therefore, a VA medical examination and opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records that predate the May 1971 treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  After securing the necessary releases, obtain the private medical records from Dr. R.K. regarding his treatment of the Veteran from December 1974 to February 1975 and from July 1978 to August 1978, and from October 1980 to November 1980.  If any requested records cannot be obtained, the Veteran should be notified.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

All indicated tests and studies must be performed.  The examiner must also take a full history from the Veteran. The examiner must provide a diagnosis for each acquired psychiatric disability found.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

By "clearly and unmistakably" is meant that which is "undebatable."

If the examiner concludes that any acquired psychiatric disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition. 
If the examiner concludes that the Veteran has an acquired psychiatric disorder which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

Review of the entire electronic file is required; however, the examiner's attention is invited to the Veteran's in-service complaints of psychiatric symptoms and his current contention that his current psychiatric disorder had its onset during service.  Specifically, the examiner should review the file and the Veteran's lay statements regarding his in-service stressors under 38 C.F.R. § 3.304(f)(5) personal assault criteria.  Please note any behavioral changes, or other markers that can serve as credible supporting evidence of the claimed in-service stressor.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




